467 F.2d 1377
UNITED STATES of America, Plaintiff-Appellee,v.James W. BLACKWELL and Everett Blackwell, Defendants-Appellants.
No. 72-2115 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 17, 1972.

C. O. McMillan, Stephenville, Tex., W. V. Dunnam, Jr., Waco, Tex., for defendants-appellants.
William S. Sessions, U. S. Atty., San Antonio, Tex., Morton Hollander, Thomas G. Wilson, Attys., Dept. of Justice, Washington, D. C., for plaintiff-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM.


1
Appellants were sued by the United States to recover incentive payments made under the National Wool Act of 1954, 7 U.S.C. Sec. 1781 et seq. The government filed a motion for summary judgment on the basis of an administrative record compiled by the Agricultural Stabilization and Conservation Committee in its determination that the appellants were not entitled to the incentive payments and must therefore repay them.  See 7 CFR 780.4 and 780.5.  The district court granted the motion and entered judgment against James W. Blackwell for $43,454.25 and against Everett Black-well for $19,158.29.  The Blackwells appealed.


2
The Agricultural Stabilization and Conservation Committee's fact findings made pursuant to the Secretary of Agriculture's regulations were "final and conclusive," 7 U.S.C.A. Sec. 1785, and not subject to review in the federal courts.1  The government pleaded the Committee's findings, and defendants did not dispute that they were the Committee's findings.  Hence, no issue as to material fact cognizable in the district court existed, and summary judgment was proper.  F.R.Civ.P. 56(c).


3
The judgment of the district court is affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See Dickson v. Edward, 5th Cir. en banc 1961, 293 F.2d 211 and Caulfield v. United States Department of Agriculture, 5th Cir. en banc 1961, 293 F.2d 217, which considered the effect of an identical "final and conclusive" provision in the Soil Bank Act, 7 U.S.C.A. Sec. 1809